In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

******************** *
MATTHEW GORSKI,          *
                         *                           No. 13-224V
             Petitioner, *                           Special Master Christian J. Moran
                         *
v.                       *                           Filed: October 28, 2013
                         *
SECRETARY OF HEALTH      *                           Entitlement; influenza (“flu”)
AND HUMAN SERVICES,      *                           vaccine; radial nerve palsy
                         *
             Respondent. *
******************** *

Anne Carrion Toale, Maglio Christopher and Toale, Sarasota, FL, for Petitioner;
Ann Donohue Martin, United States Department of Justice, Washington, DC, for
Respondent.

             UNPUBLISHED RULING FINDING ENTITLEMENT1

       On March 29, 2013, Matthew Gorski filed a petition for compensation
alleging he suffered a radial nerve injury caused by his receipt of the influenza
(“flu”) vaccine, which he received on October 22, 2010. Mr. Gorski seeks
compensation pursuant to the National Vaccine Injury Compensation Program, 42
U.S.C. § 300aa-10 et seq. (2006).

       In the Rule 4(c) report, respondent stated that the Mr. Gorski’s claim is
compensable under the Act. Respondent stated that the Division of Vaccine Injury
Compensation, Department of Health and Human Services, has reviewed the facts
of this case and have concluded that Mr. Gorski is entitled to a vaccine award
because “a preponderance of evidence establishes that petitioner suffered a radial

       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this ruling on its website. Pursuant to Vaccine Rule 18(b), the
parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
nerve palsy that was caused-in-fact by the administration of his October 22, 2010,
flu vaccine, and that petitioner’s injury is not due to factors unrelated to the
administration of this vaccine. See 42 U.S.C. § 300aa-13(a)(1).” Additionally,
respondent states that, “petitioner’s medical records establish that the statutory six
month sequela requirement has been satisfied. See 42 U.S.C. § 300aa-11(c)(D)(i);
see also Pet. Ex. 5 at 3.”

      Special masters may determine whether a petitioner is entitled to
compensation based upon the record. A hearing is not required. 42 U.S.C. §
300aa-13; Vaccine Rule 8(d). Based upon a review of the record as a whole, the
undersigned finds that Mr. Gorski has established that he is entitled to
compensation for his injuries.

        Accordingly, Mr. Gorski is entitled to compensation. A status conference
is set, sua sponte, for Wednesday, November 13, 2013 at 3:30 P.M. Eastern
Time to discuss the process for quantifying the amount of damages to which he is
entitled.2

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6353.

IT IS SO ORDERED.


                                                  S/ Christian J. Moran
                                                  Christian J. Moran
                                                  Special Master




        2
            All preexisting deadlines are CANCELLED.